             Case 2:19-cv-00943-MJP Document 144 Filed 06/08/20 Page 1 of 2




 1

 2

 3

 4

 5

 6                                                         The Honorable MARSHA J. PECHMAN
 7                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   SHAWN MURINKO and DISABILITY                              NO. C19-00943-MJP
     RIGHTS WASHINGTON, a nonprofit
10   membership organization for the federally
     mandated Protection and Advocacy Systems,                 ORDER GRANTING THE
11                                                             PARTIES’ FOURTH JOINT
                               Plaintiffs,                     MOTION TO PARTIALLY
12                                                             MODIFY ORDER SETTING
     v.                                                        TRIAL DATE & RELATED
13                                                             DATES
     CHERYL STRANGE, in her official capacity as
14   Secretary of the Washington State Department
     of Social and Health Services, and SUSAN
15   BIRCH, in her official capacity as Director of
     the Washington State Health Care Authority,
16
                               Defendants.
17

18            This Court has considered the Parties’ Fourth Joint Motion to Partially Modify Order

19   Setting Trial Date & Related Dates, their proposed form of Order, and the records on file. It is,

20   therefore,

21            ORDERED that the Parties’ Third Joint Motion to Partially Modify Order Setting Trial

22   Date & Related Dates is GRANTED. It is further

23   ///

24   ///

25   ///

26
                                                    1                  ATTORNEY GENERAL OF WASHINGTON
                                                                              7141 Cleanwater Dr SW
          ORDER GRANTING THE PARTIES’                                             PO Box 40124
          FOURTH JOINT MOTION TO                                             Olympia, WA 98504-0124
          PARTIALLY MODIFY ORDER SETTING                                          (360) 586-6565
          TRIAL DATE & RELATED DATES
          NO. C19-00943-MJP
           Case 2:19-cv-00943-MJP Document 144 Filed 06/08/20 Page 2 of 2




 1          ORDERED that this Court’s May 19, 2020 Third Amended Order Setting Trial Date &
 2   Related Dates (Dkt. No. 142) is amended as set forth in the attached Fourth Amended Order
 3   Setting Trial Date & Related Dates.
 4          Dated this 8th day of June, 2020.
 5

 6

 7                                                   A
                                                     Marsha J. Pechman
 8                                                   United States District Judge

 9   Presented by:
10
     ROBERT W. FERGUSON
11   Attorney General
12
     s/Nissa Iversen
13   NISSA IVERSEN, WSBA No. 46708
     KATHRYN M. KRIEGER, WSBA No. 47037
14   JEFFREY GRANT, WSBA No. 11046
     Assistant Attorneys General
15   Attorneys for Defendants
16   Office of the Attorney General
     7141 Cleanwater Drive SW
17   PO Box 40124
     Olympia, WA 98504-0124
18   Telephone: (360) 586-6565
     Fax: (360) 586-6657
19   E-mail: Nissa.Iversen@atg.wa.gov
              Kathryn.Krieger@atg.wa.gov
20            Jeffrey.Grant@atg.wa.gov
21

22

23

24

25

26
                                                2                 ATTORNEY GENERAL OF WASHINGTON
                                                                         7141 Cleanwater Dr SW
       ORDER GRANTING THE PARTIES’                                           PO Box 40124
       FOURTH JOINT MOTION TO                                           Olympia, WA 98504-0124
       PARTIALLY MODIFY ORDER SETTING                                        (360) 586-6565
       TRIAL DATE & RELATED DATES
       NO. C19-00943-MJP
